       Case 1:18-cr-00178-DAD Document 31 Filed 10/14/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     AMADO GOMEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00178-DAD
12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING; ORDER
13   vs.
                                                    Date: November 16, 2020
14   AMADO GOMEZ,                                   Time: 10:00 a.m.
                                                    Judge: Honorable Dale A. Drozd
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney Laura Withers, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Amado Gomez, that sentencing hearing scheduled
20   for October 20, 2020, at 9:00 a.m. may be continued to November 16, 2020, at 10:00 a.m.
21          Mr. Gomez made his initial appearance in this matter on August 5, 2020. See Dkt. #18.
22   On September 4, 2020, Mr. Gomez admitted the charges in the violation petition. See Dkt. #26.
23   At the time, sentencing was set for October 6, 2020, at 9:00 a.m. See Dkt. #26. Defense counsel
24   is in the process of requesting records relevant for sentencing purposes and is requesting this
25   continuance to provide adequate time to obtain such records. In addition, Mr. Gomez is currently
26   in quarantine at the Lerdo Pre-Trial Facility as a result of positive COVID-19 tests at the facility.
27          The proposed date is acceptable to government counsel and the probation officer in this
28   case. As this matter involves sentencing on a supervised release violation petition, no exclusion
       Case 1:18-cr-00178-DAD Document 31 Filed 10/14/20 Page 2 of 2


 1   of time is necessary.
 2
                                                 Respectfully submitted,
 3
 4                                               McGREGOR W. SCOTT
                                                 United States Attorney
 5
 6   Date: October 14, 2020                      /s/ Laura Withers
                                                 LAURA WITHERS
 7                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
 8
 9                                               HEATHER E. WILLIAMS
                                                 Federal Defender
10
11   Date: October 14, 2020                      /s/ Reed Grantham
                                                 REED GRANTHAM
12                                               Assistant Federal Defender
                                                 Attorney for Defendant
13                                               AMADO GOMEZ
14
15
16                                             ORDER
17          IT IS SO ORDERED. The sentencing hearing currently scheduled for October 20, 2020,
18   at 9:00 a.m. is hereby continued to November 16, 2020, at 10:00 a.m.
19
     IT IS SO ORDERED.
20
21      Dated:     October 14, 2020
                                                        UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27

28

                                                    2
